On Motion to Dismiss.
By the WHOLE COURT.
ROGERS, J.
This is an appeal from a judgment maintaining exceptions of no right or cause of action, recalling a rule nisi for an injunction, and dismissing plaintiffs’ suit. The case was previously before this court upon plaintiffs’ application for writs of certiorari and mandamus to compel the district judge to issue an injunction against defendants, enjoining them from collecting certain municipal taxes due the village of Harahan. The relief sought was denied, and the proceeding for mandamus dismissed. Soniat v. White, 153 La. 424, 96 South. 19.
Appellees have moved to dismiss the appeal on the ground that the judgment heretofore rendered by this court constitutes res judicata between the parties, and that appellants, having sought relief through the court’s supervisory jurisdiction, are estopped to raise, by way of appeal, the same questions and issues presented in their application therefor.
It is true, this court, in its former opinion, expressed its views concerning the causes of complaint upon which the application for injunction was based, but the only question which was before the court for adjudication, at that time, was whether or not the applicants were entitled to a mandamus compelling the district judge to issue the injunction applied for. All that was decided was that it was not the mandatory duty of the judge to issue the injunction, and the proceeding for mandamus was dismissed.
*294[1, 2] In this proceeding, plaintiffs are insisting upon their constitutional right of appeal to have this court pass upon the judgment of the district court maintaining the exceptions of no cause or right of action and dismissing their suit. We think they are entitled to their appeal. In order to constitute res judicata, the thing demanded and the object of the judgment must be the same. Woodcock v. Baldwin, 110 La. 270, 34 South. 440; Scovel v. Levy’s Heirs, 118 La. 982, 43 South. 642. The thing adjudged is to be found in the decree rendered and not in the reasons for judgment. Pepper v. Dunlap, 5 La. Ann. 200; Keane v. Fisher, 10 La. Ann. 261; Chaffe v. Schultz, 30 La. Ann. 1307; Penouilh v. Abraham, 43 La. Ann. 214, 9 South. 36; Police Jury v. Police Jury, 48 La. Ann. 1299, 20 South. 708.
The motion to dismiss is denied.